Citation Nr: 0018996	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  96-44 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a back disorder as 
secondary to bilateral postoperative hammertoes.

2.  Entitlement to service connection for a bilateral knee 
disorder as secondary to bilateral postoperative hammertoes.

3.  Entitlement to service connection for arthritis as 
secondary to bilateral postoperative hammertoes.

4.  Entitlement to service connection for depression as 
secondary to bilateral postoperative hammertoes.

5.  Entitlement to an extraschedular evaluation for bilateral 
postoperative hammertoes.

WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to May 
1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1995 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Board notes that final rating decisions prior to August 
1995 denied the veteran's service connection claims on direct 
and presumptive bases and the only service connection claims 
currently before the Board are secondary service connection 
claims.  

In December 1997, the Board determined that the veteran had 
not been given adequate notice of the need to submit evidence 
or argument on the merits of his claims for secondary service 
connection for a back disorder, a bilateral knee disorder, 
arthritis, and depression, and this case was remanded to the 
RO to afford the veteran an opportunity to submit such 
evidence and argument.  The case was returned to the Board in 
January 2000.

The Board also notes that, in May 1993, the veteran appointed 
Disabled American Veterans as his representative but that, in 
September 1999, that veterans' service organization revoked 
the power of attorney.  In May 2000, the Board wrote to the 
veteran and inquired whether he intended to appoint another 
representative.  In a letter received in June 2000, the 
veteran replied in the negative.  The Board will, therefore, 
proceed with appellate review.  


FINDINGS OF FACT

1.  There is no medical evidence of a causal relationship 
between bilateral postoperative hammertoes and a back 
disorder, a bilateral knee disorder, or arthritis.  

2.  The veteran's service-connected bilateral postoperative 
hammertoes did not cause or aggravate his depression.

3.  The disability of bilateral postoperative hammertoes is 
not so exceptional or unusual as to render impractical the 
application of regular schedular standards.  


CONCLUSIONS OF LAW

1.  Claims of entitlement to service connection for a back 
disorder, a bilateral knee disorder, and arthritis as 
secondary to bilateral postoperative hammertoes are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  Depression is not proximately due to or the result of a 
service connected disability.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.310(a) (1999).

3.  Entitlement to an extraschedular evaluation for bilateral 
postoperative hammertoes is not warranted.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.321(b)(1) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Secondary Service Connection Claims

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Secondary service connection may also be granted 
for the degree to which a nonservice-connected disorder is 
aggravated by a service-connected disorder.  38 C.F.R. 
§ 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran claims present the threshold question of whether 
he has met his initial burden of submitting evidence to show 
that his claims are well grounded, meaning plausible.  If he 
has not presented evidence that his claims are well grounded, 
there is no duty on the part of the VA to assist him with his 
claims, and the claims must be denied.  38 U.S.C.A. § 
5107(a); Grivois v. Brown, 6 Vet. App. 136 (1994).  For the 
veteran's claims for service connection to be plausible or 
well grounded, they must be supported by competent evidence, 
not just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service (or an established service-connected condition, in a 
claim for secondary service connection under 38 C.F.R. § 
3.310) and a current disability (medical evidence).  
Libertine v. Brown, 9 Vet. App. 521 (1996); Caluza v. Brown, 
7 Vet. App. 498 (1995); Grivois, supra; Grottveit v. Brown, 5 
Vet. App. 91 (1993).

Claims for secondary service connection must be well 
grounded.  Libertine v. Brown, 9 Vet. App. 521 (1996); 
Jones v. Brown, 7 Vet. App. 134, 138 (1994).  

A.  Back, Knees, and Arthritis

The veteran has contended that he has a back disorder, a 
bilateral knee disorder, and arthritis of joints secondary to 
his service-connected disability of bilateral postoperative 
hammertoes.  However, he has not submitted any medical 
findings or medical opinion linking any disorder of the back, 
knees, or other joints to the service-connected foot 
disorder, and his claims are not well grounded for that 
reason.  Indeed, VA examinations in April 1995, which 
included X-rays, found only a history of lumbosacral strain 
and no abnormality of the knees.  In any event, as no 
physician has found that bilateral postoperative hammertoes 
caused or aggravated a back disorder, a disorder of the 
knees, or arthritis of other joints, the claims must be 
denied as not well grounded.  38 U.S.C.A. § 5107(a); 
Libertine.

The veteran's statements of his belief that his foot disorder 
caused disorders of the back, knees, and other joints do not 
serve to make his claims well grounded, because lay persons 
are not qualified to offer opinions on questions of medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  

B.  Depression

The Board finds that the veteran's claim for service 
connection for depression as secondary to bilateral 
postoperative hammertoes is well grounded.  The Board is 
satisfied that all relevant facts with regard to that claim 
have been properly developed, and no further assistance to 
the veteran is required to comply with VA's duty to assist 
the veteran mandated by 38 U.S.C.A. § 5107(a).  

In April 1995, a VA psychiatric examiner found that the 
veteran suffered from chronic depression with anxiety which 
was secondary to:  Physical pain in the legs; a history of 
syphilis, and the veteran's status as HIV (human 
immunosuppressant virus) positive, as well as to adjustment 
problems during active service.  The examiner stated that, 
based on history provided by the veteran, the veteran had 
pain, to include bilateral leg pain, as a residual of 
hammertoes.  However, the examiner did not indicate that he 
had reviewed the veteran's service medical records or 
postservice medical records.  In the Remand of December 1997, 
the Board found that an opinion as to the etiology of chronic 
depression should be sought from a physician who had reviewed 
the relevant medical records.

While this case was in remand status, the veteran was 
evaluated in May 1999 by a VA psychiatrist who reviewed the 
evidence in the claims file.  The diagnoses, on Axis I, were:  
Major depressive disorder, recurrent; cocaine dependence, in 
remission; alcohol dependence, in remission; and cannabis 
abuse, by history.  The examiner found that bilateral 
hammertoes did not cause or increase the veteran's 
depression.  The veteran had reported a lifelong history of 
depression.  The examiner found that it was likely that his 
depression stemmed from his childhood, being adopted, having 
a history of physical abuse, and a long and extensive history 
of substance abuse, and his depression may have increased 
with a diagnosis of HIV infection.  

The Board finds that the opinion expressed by the VA examiner 
in May 1999 has more probative value than the opinion of the 
examiner in April 1995, because the latter opinion was based 
on a review of all the medical evidence in this case, not 
just a history provided by the veteran.  Therefore, the 
preponderance of the evidence is against the claim, and 
entitlement to secondary service connection for depression is 
not established.  38 C.F.R. § 3.310(a); Allen.

As the preponderance of the evidence is against the claim for 
secondary service connection for depression, the benefit of 
the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).  

II.  Extraschedular Evaluation

VA's schedule for rating disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321(a) (1999).  

Ratings shall be based as far as practicable upon the average 
impairment of earning capacity, with the additional proviso 
that the Secretary shall from time to time readjust the 
schedular ratings in accordance with experience.  To accord 
justice to the exceptional case, where the schedular 
evaluations are found to be inadequate, the Undersecretary 
for Benefits or the Director of the Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).  

In the veteran's case, the Board's decision in December 1997 
denied entitlement to increased schedular evaluations for 
postoperative hammertoes of the right foot and the left foot, 
and the issue currently before the Board is entitlement to an 
extraschedular evaluation.  

There is no evidence of record that bilateral postoperative 
hammertoes have necessitated frequent hospitalizations.  The 
veteran has contended, however, that his foot disabilities 
caused him to lose jobs.  When this case was before the Board 
in December 1997, there was no evidence of record which 
corroborated that assertion and the Board remanded to the RO 
the issue of entitlement to an extraschedular evaluation for 
bilateral postoperative hammertoes, directing that the RO 
should notify the veteran that he might submit evidence, 
including statements by employers or prospective employers, 
and argument in support of his assertion that he had lost 
jobs because of service-connected foot disabilities.

While this case was in remand status, in February 1999, the 
RO wrote to the veteran and notified him that he should 
submit statements by employers or prospective employers to 
the effect that he had lost jobs or job opportunities because 
of his service-connected foot disabilities.  The veteran did 
not submit any such evidence.  The Board, therefore, finds 
that there is no evidence demonstrating that bilateral 
postoperative hammertoes present an exceptional or unusual 
disability picture so as to render impractical the 
application of regular schedular standards.  Entitlement to 
an extraschedular evaluation for bilateral postoperative 
hammertoes is thus not established.  38 C.F.R. § 3.321(b)(1).

The preponderance of the evidence is against the veteran's 
claim for an extraschedular evaluation for bilateral 
postoperative hammertoes, and so the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a back disorder as secondary to 
bilateral postoperative hammertoes is denied.  

Service connection for a bilateral knee disorder as secondary 
to bilateral postoperative hammertoes is denied.  

Service connection for arthritis as secondary to bilateral 
postoperative hammertoes is denied.  

Service connection for depression as secondary to bilateral 
postoperative hammertoes is denied.  

An extraschedular evaluation for bilateral postoperative 
hammertoes is denied.  


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

